DETAILED ACTION
Claims 1-11 are pending, and claims 9-11 are currently under review.
Claims 1-8 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 9-11, in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Claim Interpretation
Claims 9-11 recite multiple instances of apparatus functional language (“to deposit layers…”, “to align the magnetically alignable fibers…”, etc.), which the examiner recognizes to merely impart an apparatus structure that would be capable of performing the claimed actions rather than an express teaching of said functions themselves.  See MPEP 2114.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedict et al. (US 2020/0207022).
Regarding claim 9, Benedict et al. discloses an additive manufacturing apparatus for depositing a feedstock material having functional material such as magnetically align-able fibers [abstract, 0015, 0019]; wherein said apparatus includes a dispensing unit (304) positioned over a build surface (314) to deposit material, a field generator (320, 325) such as a coil (408) also positioned over said build surface to provide magnetic field and align said functional material layers, and a processor (324) that serves to control an applied magnetic field [0016, 0022, fig.3-4].  The examiner submits that the build surface of Benedict et al., which is connected to a bottom actuator, would naturally have been located atop a surface supporting said bottom actuator (ie. a worktable as claimed) to support the build surface as would have been recognized by one of ordinary skill.  See MPEP 2145(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) in view of Reep et al. (US 2016/0031157) and Buller et al. (US 2017/0239892).
Regarding claim 9, Benedict et al. discloses the limitations of claim 9 as stated above.  Benedict et al. does not expressly teach a worktable as claimed.  However, the examiner submits that utilizing a worktable as claimed, which would be met by any supporting structure according to broadest reasonable interpretation, would have been obvious to one of ordinary skill because it is commonly known to one of ordinary skill would to support an additive manufacturing apparatus and apparatus components as desired.
Regarding claims 10-11, Benedict et al. discloses the apparatus of claim 9 (see previous).  Benedict et al. further teaches that continuous control of the magnetic field can be performed throughout deposition as desired [0030, 0035].  Benedict et al. does not expressly teach that the processor specifically includes feedback control and sensors to determine the fiber alignment and provide information to correct said fiber alignment during deposition as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Reep et al. discloses that it is known to monitor a feedstock material for additive manufacturing by utilizing a magnetic sensor to detect magnetic additives [0019].  Buller et al. further teaches that it is known to control additive manufacturing by providing sensors coupled to a control system, said sensors being magnetic sensors, for example, to measure a target surface such as a layer of material or pre-transformed material to provide feedback and achieve real-time control of the additive manufacturing process [0092, 0103, 0368, 0402].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Benedict et al. by providing magnetic sensors and a feedback control as taught by Reep et al. and Buller et al. to further control the magnetic alignment system of Benedict et al.
The examiner notes that the recitation of “to determine the orientation…” is an instance of functional language which merely requires a feedback circuit structure of a sensor connected to a controller such that measurement of fiber alignment and subsequent further alignment can be performed.  See MPEP 2114.  Accordingly, the examiner submits that the suggestion of the aforementioned prior art would be entirely capable of measuring fiber alignment and providing further alignment as claimed.  Nonetheless, the examiner also considers the concept of monitoring magnetic feedstock (Reep et al.) and providing further magnetic sensing and feedback (Buller et al.) to continuously control magnetic alignment (Benedict et al.) as suggested by the prior art to meet the above limitations.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734